Holden, J.,
delivered tlie opinion of the court.
This is a suit seeking to restrain the board of supervisors of Lauderdalé county from issuing and delivering $40,000 in bonds of the Kewanee-Toomsuba separate road district in said county. Flom a decree sustaining the de-. murrer, and dismissing the bill, this appeal is prosecuted.
The Kewanee-Toomsuba separate road district was regularly created and organized, and the proceedings of the board of supervisors which resulted in the issuance of the bonds were regular in all respects, according to the provisions of chapter 176 of the Laws of 1914 and section 22 of chapter 277 of the LaAvs of 1920. Said section 22 is as follows:
“A separate road district may be created from two or more districts or parts of two or more districts heretofore or hereafter created in the same manner and with same powers as are herein provided for the original districts, but the creation of a district from two or more districts or parts of tAvo or more districts shall not release the territory or taxable property or person of the former districts from assessments for the benefit and purposes of the original districts, nor impair or in any wise release the property or persons in the neAv district so created from assessment, and liability for the payment of the debts and obligations of the original districts; and the creation of such neAv district from two or more districts, or parts of districts already formed shall in no wise change the lines or territorial construction and integrity of the original districts from which such neAv district may be formed.”
The road district here involved Avas created under the above section, and comprises territory of two or more previously created road districts, which were organized under the povisions of the said chapter 176 of the Laws of 1914. Appellant’s objection to the issuance of the bonds, is based solely upon the ground that the legislature did not have constitutional poAver to enact said section 22 of chapter *10277, Lavs of 1920, authorizing the creation of what may be termed an overlapping or combination road district.
Counsel for appellant fails to point out the section of the Constitution claimed to be violated by the said act of the legislature. We understand the general contention of appellant to be that the creation of overlapping or combination separate road districts would result in the imposition of confiscatory taxes upon the property owners in such combination district Avho are within the territory of a previously organized road district; that under the act in question the property owner situated in the combination district may be taxed fifteen per cent, of the taxable Aralue of his property in the old district, and the same amount additionally in the combination district, thus resulting in taxation amounting to confiscation.
We know of no section of the Constitution which prohibits the legislation here in question. And where the legislature is not restricted by the Constitution it, generally speaking, has unlimited power in respect to the creation of special taxing districts for special purposes, so long as the taxation conforms to the requirements of the Constitution. The Avisdom of the legislature in authorizing overlapping road districts, as provided in the said section 22, is not to be questioned by the courts, if the legislative discretion is exercised outside of the prol.iibi.tive bounds of the organic laAV.
If the grant of such poAver of creating combination road districts is dangerous, as contended by counsel for the appellant, it is a matter not within our province to correct, but is one for the consideration of the lawmakers, who, as tlie direct representatives of the people of the State, are responsible for the legislation.
The judgment of the lower court is affirmed.

Affvrmed.